Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 297-316 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 297 and 307 are indefinite in that claim 297 recites a gear box, while claim 307 recites a servo system comprising a gear box. It appears that the gear box and the servo system are the same component and if not then it would appear that claim 297 would be incomplete in that there would need to be additional structure claimed in addition to just a gear box for the device to be a complete device and properly operate and if the same then it would appear that the recitation in claim 307 would be redundant. It is unclear if the servo system contains more than just a gear box and if so how the device would operate with just a gear box and not the rest of the structure.

The terms “weak force”, “long stroke”, “strong force” and “short stroke” in claims 305 and 315 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the limitations of such terms are, i.e. what is the difference between a “long” and “short” stroke, what is the range of a “long” stroke or a “short” stroke.  Similarly with the terms “strong” and “weak”.

Also claim 315 defines “a servo system”, however it is unclear if this is the same servo system defined in claim 307 or another or different servo system.
Claims 304 and 314 define “a drive wheel”, however it is unclear if this is the same drive wheel defined in claims 297 and 307 or another or different drive wheel. 

In claim 307, line 15, “the at least one implanted electrical component” lacks positive antecedent basis. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 297-316 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1207-1224 of copending Application No. 17/109,172 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to an apparatus for controlling the flow of urine having an implantable constriction device; an operation or operating device for operating the constriction device to change the constriction; a power supply or energy source and a sensor to sense the performance or parameter of the motor.  While claim 1207 of ‘172 does not specifically recite “a sensor” it does recite receiving measurements related to the current state of the energy source which is the same as the sensor in claim 297 of ‘206.  The claims are directed to the same apparatus only using slightly different or rearranged language and not directed to patentably distinct devices.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 297-316 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1193-1212 of copending Application No. 17/210,536 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to an apparatus for controlling the flow of urine having an implantable constriction device; an operation or operating device for operating the constriction device to change the constriction; a power supply or energy source, i.e. a battery and a sensor to sense the performance or parameter of the motor.  While claim 1199 of ‘536 does not specifically recite “a sensor” it does recite configured to determine the current state of the energy source which is the same as the sensor in claim 297 of ‘206.  The claims are directed to the same apparatus only using slightly different or rearranged language and not directed to patentably distinct devices.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 297-316 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1193-1212 of copending Application No. 17/210,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to an apparatus for controlling the flow of urine having an implantable constriction device; an operation or operating device for operating the constriction device to change the constriction; a power supply or energy source, i.e. a battery and a sensor to sense the performance or parameter of the motor.  While claim 1193 of ‘710 does not specifically recite “a sensor” it does recite configured to determine the current state of the energy source which is the same as the sensor in claim 297 of ‘206.  The claims are directed to the same apparatus only using slightly different or rearranged language and not directed to patentably distinct devices.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 297-316 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1193-1212 of copending Application No. 17/210,752 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to an apparatus for controlling the flow of urine having an implantable constriction device; an operation or operating device for operating the constriction device to change the constriction; a power supply or energy source, i.e. a battery and a sensor to sense the performance or parameter of the motor.  While claim 1204 of ‘752 does not specifically recite “a sensor” it does recite configured to determine the current state of the energy source which is the same as the sensor in claim 297 of ‘206.  The claims are directed to the same apparatus only using slightly different or rearranged language and not directed to patentably distinct devices.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 297-316 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Forsell (WO 01/47431).
Forsell discloses the claimed apparatus having an implantable constriction device having an operation device for operating the constriction device including a motor and one of a drive wheel or gear box and a power source or battery (page 28, line 15- page 29, line 5; also see claims). With regard to the sensor, claim 79 discloses that the control obtains information from implantable components and adjusts the constriction device in response to the obtained information. Further claim 80 discloses that the implantable component is a voltage level guard.  Therefore the device would inherently “sense” a parameter of at least one implanted electrical component including the voltage which is indicative of the performance of the motor.  
With regard to claims 299 and 311, since the device is implanted in the body it would inherently be a biocompatible material.  
Further while Forsell does not specifically teach the device used to control the flow of urine or that it is positioned around the urethra, this is considered to be directed to the intended use of the device and the device is capable of or “configured” to be positioned around the urethra.  Since the structure of the device is the same and the device is capable of being used in such a manner it is considered to meet the claimed language. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaplan et al, Sayet, Herbert et al and Forsell are cited to further show the state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791